      Case:21-14522-MER Doc#:9 Filed:08/31/21                                 Entered:08/31/21 11:15:42 Page1 of 8


UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1:                  Russell Daren Plenzig                                 Case #:    21-14522-MER

Debtor 2:                               N/A                                    Chapter: 13


Local Bankruptcy Form 3015-1.1
Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims

Complete applicable sections. This chapter 13 plan dated               August 31, 2021        supersedes all previously filed plans.

Part 1      Notices

1.1         To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a
            written objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate notice.) If
            you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may be confirmed
            without further notice or hearing. Creditors must file timely proofs of claim in order to receive the applicable payments.

1.2         Nonstandard Provisions

                 X      This plan contains nonstandard provisions set out in Part 12 of the plan

1.3         Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506

                        This plan contains a motion for valuation of personal property collateral and determination of secured
                        under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
                        The debtor is requesting a valuation of real property collateral and determination of secured status under
                        11 U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this
                        plan. Status of motion:

1.4         Motions for Lien Avoidance 11 U.S.C. § 522(f)

                        The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security
                        interest under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this
                        plan. Status of motion:

Part 2      Background Information

2.1         Prior bankruptcies pending within one year of the petition date for this case:

                     Case number and chapter                     Discharge or dismissal/conversion                    Date
                             none

2.2         Discharge: The debtor:

                 X      is eligible for a discharge
                        OR
                        is not eligible for a discharge and is not seeking a discharge.

2.3         Domicile & Exemptions:

            Prior states of domicile:
            within 730 days:                                              none
            within 910 days:                                              none
      The debtor is claiming exemptions available in the     X     state of        Colorado          or       Federal exemptions.

2.4         Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
            § 101(14A). Notice shall be provided to these parties in interest:
      Case:21-14522-MER Doc#:9 Filed:08/31/21                                    Entered:08/31/21 11:15:42 Page2 of 8



                 A.        Spouse/Parent:                                       none
                 B.        Government:                                          none
                 C.        Assignee or other:                                   none
                 D.        The debtor:                                  has provided the trustee with the address and phone number of
                                                                        the Domestic Support Obligation recipient, or
                                                               X        cannot provide the address or phone number because it/they
                                                                        is/are not available

2.5      Median Income: The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as
         applicable, is
                                                               X        below
                                                                        equal to, or
                                                                        above the applicable median income

Part 3   Plan Analysis

3.1      Total Debt Provided for under the Plan and Administrative Expenses

                 A.      Total Priority Claims (Class One)
                      1. Unpaid attorney’s fees                                                          $        4,913.00
                         (Total attorney’s fees are estimated to be $      6,000.00 of which $ 1,087.00 has been prepaid
                         (excluding filing fee).)
                      2. Unpaid attorney’s costs (estimated)                                             $          600.00
                      3. Total Taxes                                                                     $             -
                         (Federal: $                -    ; State: $              -  ; Other: $           -   )
                      4 Other priority claims                                                            $             -
                 B.      Total of payments to cure defaults (Class Two)                                  $             -
                 C.      Total payment on secured claims (Class Three)                                   $             -
                 D.      Total of payments on unsecured claims (Class Four)                              $       39,018.10
                 E.      Sub-total                                                                       $       44,531.10
                 F.      Total trustee's compensation (10% of debtor's payments)                         $        4,947.90
                 G.      Total debt and administrative expenses                                          $       49,479.00

3.2      Reconciliation with Chapter 7

                 A.    The net property values set forth below are liquidation values rather than replacement values.
                       The replacement values may appear in Class Three of the plan.
                 B.    Assets available to Class Four unsecured creditors if Chapter 7 filed:
                    1. Value of debtor's interest in non-exempt property                                       $                42,905.70

      Property                    Value         Less cost of sale          Less liens        X Debtor's          Less       =Net value
                                                                                              interest        exemptions

  4944 Kiowa Dr.,           $      545,000.00   $      43,600.00    $           390,000.00     100%       $     75,000.00   $ 36,400.00
 Greeley, CO 80634
2016 Nissan Maxima          $       10,873.00   $       1,087.30    $                    -     100%       $      7,500.00   $    2,285.70
   1971 Chevrolet           $        1,500.00   $         150.00    $                    -     100%       $           -     $    1,350.00
   2011 PJ Trailer          $          800.00   $          80.00    $                    -     100%       $           -     $      720.00
      Firearms              $        1,300.00   $         130.00    $                    -     100%       $           -     $    1,170.00
  Fishing, camping          $          200.00   $          20.00    $                    -     100%       $           -     $      180.00
    and sporting
TBK Bank: Checking          $        4,000.00    $              -   $                    -     100%       $      3,200.00   $     800.00

                      2.   Plus: value of property recoverable under avoiding powers                                  $               -
                      3.   Less: estimated Chapter 7 administrative expenses                                          $          5,040.57
                      4.   Less: amounts payable to priority creditors other than costs of administration             $               -
                      5.   Equals: estimated amount payable to Class Four creditors if Chapter 7 filed (if
                           negative, enter zero)                                                                      $         37,865.13

                 C.        Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan
      Case:21-14522-MER Doc#:9 Filed:08/31/21                           Entered:08/31/21 11:15:42 Page3 of 8


                    plus any funds recovered from “other property” described in Part 4.1.D below.            $        39,018.10

Part 4   Properties and Future Earnings Subject to the Supervision and Control of the Trustee

4.1      Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the debtor's
         future earnings or other future income as is necessary for the execution of the Plan, including:
               A.    Future earnings which shall be paid to the trustee for a period of approximately      36 months,
                     beginning                 September 25, 2021          as follows:
               B.
                        Number of payments               Amount of payments                         Total
                                 35                  $                        50.00 $                       1,750.00
                                  1                  $                   47,729.00 $                      47,729.00

              C.    Amounts for the payment of Class Five post-petition claims included in above:            $                -
              D.    Other property (specify):

4.2      Payments: The debtor agrees to make payments under the Plan as follows:

                    Voluntary wage assignment to employer: Paid in the following manner: $                  -    to be
                    deducted weekly, monthly, p . Employer’s name, address, telephone number:

              OR
              X     Direct payment from debtor to trustee.

Part 5   Class One - Claims Entitled to Priority Under 11 U.S.C. § 507


IV.      CLASSIFICATION AND TREATMENT OF CLAIMS

Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
payments prior to the commencement of distributions to any other class (except that the payments to the trustee shall
be made by deduction from each payment made by the debtor to the trustee) as follows:

5.1      Allowed administrative expenses :
              A.   Trustee's compensation (10% of amounts paid by debtor under this Plan)                    $           4,947.90
              B.   Attorney's Fees (estimated and subject to allowance)                                      $           4,913.00
              C.   Attorney's Costs (estimated and subject to allowance)                                     $             600.00

5.2      Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507:             NONE
             A.     Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to
                    distribute amounts provided by the plan.
                 1. Priority support arrearage: The debtor owes past due support to [name] in the total amount of
                     $               -   that will be paid as follows:
                    Distributed by the trustee pursuant to the terms of the Plan; or
                    The debtor is making monthly payments via a wage order                  or directly    (reflected on
                    Schedule I or J)in the amount of      $           -    to
                    Of that monthly amount,         $     -     is for current support payments and $       -    is to pay the
                    arrearage.
                 2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file
                    with the Court and submit to the trustee an update of the required information regarding Domestic Support
                    Obligations and the status of required payments.
              B. Taxes
                 1. Federal taxes                                                                           $                -
                 2. State taxes                                                                             $                -
                 3. Other taxes:                                                                            $                -


              C. Other Priority Claims, if any:                                                              $                -


Part 6   Class Two – Defaults
       Case:21-14522-MER Doc#:9 Filed:08/31/21                                Entered:08/31/21 11:15:42 Page4 of 8



6.1         Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must specifically
            serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

6.2         Class Two A: Claims set forth below are secured only by an interest in real property that is the debtor's principal
            residence located at                                                                                           .
            Defaults shall be cured and regular payments shall be made:
                    X    None
                    OR
         Creditor            Total default     Interest Total amount to cure No. of           Regular monthly           Date of first
                             amount to be        rate         arrearage      months         payment to be made           payment
                                cured¹                                       to cure         directly to creditor
                         ¹ The lesser of this amount or the amount specified in the Proof of Claim.

6.3         Class Two B: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by an interest in real
            property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is due
            after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments shall be
            made:
                    X    None
                    OR
      Creditor      Descriptions of    Total default     Interest   Total         No. of      Regular monthly           Date of first
                      collateral       amount to be        rate   amount to      months     payment to be made           payment
                                          cured¹                     cure        to cure     directly to creditor
                                                                  arrearage
                         ¹The lesser of this amount or the amount specified in the Proof of Claim. L.B.F. 3015-1.1 (12/17)

6.4         Class Two C: Executory contracts and unexpired leases are rejected, except the following, which are assumed:
                    X    None
                    OR
Other party to lease Property, if any, subject to the       Total amount to       No. of      Regular monthly           Date of first
    or contract            contract or lease                  cure, if any       months     payment to be made           payment
                                                                                 to cure     directly to creditor

                    A.   In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
                         claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
                         plan, failing which the claim may be barred.

Part 7      Class Three – All Other Allowed Secured Claims

Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1         Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must specifically
            serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

7.2         Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee to
            the creditors indicated above until such time that superior class creditors are paid in full. Any adequate protection
            payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate protection
            payments will accrue from the date of filing but will not be made until the creditor has filed a timely proof of claim.

7.3         Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012 and 7004
            and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination of
            secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and below. The
            plan is subject to the court’s order on the debtor’s motion. If the court grants the debtor’s motion, the creditor will have
            an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of claim, including such
            claims filed within thirty days from entry of an order determining secured status under Fed. R. Bankr. P. 3002(c)(1) and
            (3). The creditors listed in Part 1.3 and below shall retain the liens securing their claims until discharge under 11
            U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor’s successful completion of all plan
            payments and the closing of the case.
       Case:21-14522-MER Doc#:9 Filed:08/31/21                                     Entered:08/31/21 11:15:42 Page5 of 8


                    X     None
                    OR
                 Name of creditor                                 Description of collateral                    Proof of claim amount, if
                                                                (pursuant to L.B.R. 3012-1)                               any

7.4         Secured claims subject to 11 U.S.C. § 506: The debtor moves the court, through this chapter 13 plan, for a valuation
            of collateral and determination of secured status under 11 U.S.C. § 506 regarding the property and claims below. The
            creditors shall retain the liens securing their claims until discharge under 11
            U.S.C. § 1328 or payment in full under nonbankruptcy law.
                    X     None
                    OR
                    A.    The following creditors shall be paid the value of their interest in the collateral. Any remaining portion of the
                          allowed claim shall be treated as a general unsecured claim.

      Creditor       Description of collateral     Confirmation value    Amount of debt as Interest    Adequate          Total amount
                                                      of collateral        scheduled         rate      protection          payable
                                                                                                        payment

                    B.    The following creditors shall be paid the remaining balance payable on the debt over the period required to
                          pay the sum in full.

      Creditor       Description of collateral     Confirmation value    Amount of debt as Interest    Adequate          Total amount
                                                      of collateral        scheduled         rate      protection          payable
                                                                                                        payment

7.5         Secured claims to which 11 U.S.C. § 506 shall not apply (personal property): The following creditors shall retain
            the liens securing their claims, and they shall be paid the amount specified which represents the remaining balance
            payable on the debt over the period required to pay the sum in full:
                    X     None
                    OR
         Creditor               Description of collateral    Amount of debt as      Interest      Adequate      Total amount payable
                                                                scheduled             rate   protection payment


7.6         Property being surrendered: The debtor surrenders the following property securing an allowed secured claim to the
            holder of such claim:
                    X     None
                    OR
                     Creditor                                           Property                        Anticipated date of surrender

7.7         Relief from Stay: Relief from the automatic stay and co-debtor stay to permit enforcement of the liens encumbering
            surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan pursuant to 11
            U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property surrendered, no distribution
            on the creditor’s claim shall be made unless that creditor files a proof of claim or an amended proof of claim to take
            into account the surrender of the property.

Part 8      Class Four – Allowed Unsecured Claims Not Otherwise Referred To in the Plan

8.1         Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:

                    A.    The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set
                          forth in Part 3.2; or
                    B.    Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2         Disposable Income: The monthly disposable income of             Below Median has been calculated on Form
            122C-1 or 122C-2, as applicable. Total disposable income is          N/A    , which is the product of monthly
            disposable income of                N/A        times the applicable commitment period of      N/A .
       Case:21-14522-MER Doc#:9 Filed:08/31/21                              Entered:08/31/21 11:15:42 Page6 of 8


8.3       Classification of Claims:
               A. X Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
                      by the Trustee of all prior classes;
                      OR
               b.     Class Four claims are divided into more than one class as follows:


8.4       Non-Dischargeable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11 U.S.C. §
          523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is stayed until the
          case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.

Part 9    Class Five – Post-Petition Claims Allowed Under 11 U.S.C. § 1305

               Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:


               OR
               X      None

Part 10   Other Provisions

10.1      Payment will be made directly to the creditor by the debtor(s) on the following claims:

         Creditor                           Collateral, if any                Monthly payment amount        No. of months to payoff
Primary Resident Mortgage          4944 Kiowa Ave, Greeley, CO 80634          $             2,580.19                 60+
     Arrowhead HOA                 4944 Kiowa Ave, Greeley, CO 80634          $                 5.00                 60+

10.2      Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.

10.3      Order of Distribution:

               A. X The amounts to be paid to the Class One creditors shall be paid in full, except that the Chapter 13
                    Trustee’s fee shall be paid up to, but not more than, the amount accrued on actual payments made to
                    date. After payment of the Class One creditors, distributions shall be paid to creditors in Class Four.
                    Distributions under the plan to unsecured creditors will only be made to creditors whose claims are allowed
                    and are timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes
                    One above in the manner specified in Parts 5, 6, 7, and 8.1.


               B.     Distributions to classes of creditors shall be in accordance with the order set forth above, except:


10.4      Motions to Avoid Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor intends
          to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to avoid lien
          pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:

           Creditor                  Description of collateral     Date motion to avoid lien filed Date of order granting motion or
                                   (pursuant to L.B.R 4003-2)                                                  pending
            NONE

10.5      Student Loans:

               X      No student loans
               OR
                      Student loans are to be treated as an unsecured Class Four claim or as follows:


10.6      Restitution:

               X      No restitution owed.
               OR
       Case:21-14522-MER Doc#:9 Filed:08/31/21                              Entered:08/31/21 11:15:42 Page7 of 8


                       The debtor owes restitution in the total amount of     $                 -      , which is paid directly to
                                                       in the amount of       $             -       per month for a period of
                                months; or as follows:


10.7      Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
          of this Plan.

10.8      Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
                                                                                          X will          will not (check one)
                                                                be obtained and kept in force through the period of the Plan.

 Creditor to whom this Applies          Collateral covered         Coverage amount        insurance company, policy number, and
                                                                                            agent name, address and telephone
                                                                                                         number
 Primary Resident Mortgage 4944 Kiowa Ave, Greeley, CO

          Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

Part 11   Presumptively Reasonable Fee

The following election is made:

                       Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
                       allowance of the Presumptively Reasonable Fee must be made by the objection deadline to
                       confirmation.
                OR
                X      Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).

Part 12   Nonstandard Plan Provisions

Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

                       None
                OR
                X      The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2.:
                       REFINANCE TO FUND PLAN PAYMENTS: the plan payments set out in Part 4.1.B. above include 36
                       monthly payment of $50 and an additional lump-sum payment of $47,679 to be funded through a
                       cash-out refinance of the Debtors' mortgage prior to the end of the plan.

Part 13   Signature of Debtor’s Attorney or Debtor (if unrepresented)

I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official Form
3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.


Dated:              August 31, 2021                    By: /s/                         Michael Wink
                                                   Counsel to                      Russell Daren Plenzig
                                                         and                                N/A
                                                       Attorney Registration Number                  32433
                                                           11101 West 120th Ave
                                                           Suite 230
                                                           Broomfield, CO 80021
                                                           303.410.1720
                                                           Facsimile Number: 888.524.3236
                                                           E-mail address: mike@winkandwink.com

Part 14   Verification of Debtor
     Case:21-14522-MER Doc#:9 Filed:08/31/21                                 Entered:08/31/21 11:15:42 Page8 of 8


I declare under penalty of perjury that the foregoing is true and correct.

Dated:            August 31, 2021                       By: /s/                         Russell Daren Plenzig
                                                                  Signature of Debtor

Dated:            August 31, 2021                       By: /s/                                   N/A
                                                                  Signature of Joint Debtor

                                                            Mailing Address:                  4944 Kiowa Ave, Greeley, CO 80634
                                                            Telephone number:                           970.301.1557
                                                            Facsimile Number:                               N/A
                                                            E-mail address:                             dplenzig@gmail.com
